t c memo united_states tax_court harrison r hunter petitioner v commissioner of internal revenue respondent docket no filed date harrison r hunter pro_se heather k mccluskey for respondent memorandum findings_of_fact and opinion laro judge the instant case involves petitioner’s federal_income_tax returns for and years at issue in a notice_of_deficiency respondent determined deficiencies and accuracy-related_penalties under sec_6662 as follows deficiency dollar_figure big_number big_number year penalty sec_6662 n a dollar_figure dollar_figure petitioner timely petitioned this court for redetermination of the determined deficiencies and accuracy-related_penalties see sec_6213 petitioner resided in california at the time the petition was filed after petitioner’s concessions we decide the following issues whether petitioner was entitled to deductions claimed on schedule e supplemental income and loss for the years at issue we hold he is not and whether petitioner is liable for accuracy-related_penalties for the years at issue we hold he is unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure for the tax_year petitioner claimed a dependency_exemption deduction for m c c a person he claimed was his nephew for tax_year sec_2010 and sec_2011 petitioner claimed a dependency_exemption deduction for m c a person he claimed was his grandchild before trial petitioner conceded that he was not entitled to the claimed dependency_exemption deductions for the years at issue additionally respondent conceded that petitioner did not underreport social_security income by dollar_figure for each of his tax years and findings_of_fact some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and the accompanying exhibits petitioner was employed as a merchant marine with the military sealift command during all the years at issue and until his retirement on date petitioner reported total income of dollar_figure dollar_figure and dollar_figure for the years at issue respectively though petitioner’s formal education ended in the eighth grade he earned his general education development while working for the navy petitioner’s occupation required him to be at sea for long periods from date to date petitioner was deployed on the usns alan shepard in petitioner purchased a three-bedroom house pincite8 indiana avenue in lemoore california lemoore property for the years at issue petitioner used the address of his brother james hunter on his tax returns james hunter resides pincite west 126th street los angeles california it is unclear from the record whether petitioner stayed with his brother when he was not at sea the lemoore property was occupied by petitioner’s friend minerva corfman from to but he was unsure exactly when ms corfman moved into and out of the property petitioner’s furniture was kept in the lemoore property during this period ms corfman had an agreement with petitioner to pay james hunter petitioner’s brother monthly rent of dollar_figure and dollar_figure for utilities james hunter did not have an ownership_interest in the lemoore property but managed the property on behalf of petitioner james hunter received one payment of dollar_figure in or but did not receive any rent payments in or petitioner made no attempts to collect rent from ms corfman nor did he take any steps to evict ms corfman on the grounds of failure to pay rent petitioner moved into the lemoore property in petitioner did not research comparable rental rates in the lemoore california area and instead based the rental rate on what he believed ms corfman could afford the dollar_figure rental rate was less than petitioner’s monthly mortgage payment for the property but it is unclear how much more the mortgage was petitioner timely filed his tax returns for the years at issue for each return petitioner attached a schedule e on which he claimed a deduction for rental real_estate losses on his return petitioner reported zero rental real_estate income and claimed deductions totaling dollar_figure which included a mortgage interest_deduction of dollar_figure and a tax deduction of dollar_figure on hi sec_2010 return petitioner reported zero rental real_estate income and claimed deductions totaling dollar_figure which included a mortgage interest_deduction of dollar_figure and a tax deduction of dollar_figure on hi sec_2011 return petitioner reported zero rental real_estate income and claimed deductions totaling dollar_figure which included a mortgage interest_deduction of dollar_figure and a tax deduction of dollar_figure in total petitioner claimed dollar_figure of rental expenses and reported zero rental income for the years at issue in the notice_of_deficiency respondent disallowed deductions for the mortgage interest_expenses under schedule e but allowed the deductions in full under schedule a itemized_deductions in addition respondent allowed a deduction for dollar_figure of interest_expense for each of the years at issue petitioner did not maintain books_or_records for his rental activities opinion i burden_of_proof in general the commissioner’s determination in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor has he established his compliance with its requirements accordingly petitioner bears the burden_of_proof ii schedule e real_estate loss deductions deductions are allowed solely as a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed see rule a 503_us_79 welch v helvering u s pincite in addition a taxpayer is required to maintain records sufficient to substantiate deductions claimed on a federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs a personal_use of the lemoore property sec_212 allows for a deduction of ordinary and necessary expenses paid_or_incurred while managing or maintaining property held out for the production_of_income where a taxpayer uses a dwelling as a personal_residence during the taxable_year however deductions under sec_212 are not allowed sec_280a d osborne v commissioner tcmemo_1987_553 pursuant to sec_280a a dwelling is used as a personal_residence if the taxpayer resides in the dwelling for the greater of days or of the number of days the dwelling is rented at fair rental value further a dwelling is treated as a personal_residence for each day that the dwelling is rented for less than fair rental value sec_280a fair rental value is determined under a facts and circumstances analysis id to determine fair rental value the court will look at comparable rental rates in the rental property’s area see didonato v commissioner tcmemo_2013_11 at where there is no evidence to substantiate a taxpayer’s claim that property was rented at fair_market_value the trier of fact may determine that the property was not rented at fair rental value id at citing epstein v commissioner t c memo petitioner has failed to establish that he did not use the lemoore property as a personal_residence while he was in california during the years at issue at trial petitioner admitted that his furniture was left in the lemoore property from to petitioner did not provide any information regarding how much time he was not at sea if any and where he stayed during those times petitioner has failed to establish that he did not reside at the lemoore property for the greater of days or of the number of days the dwelling was rented at fair rental value during the years at issue even if petitioner did not reside at the lemoore property we still find that he used the property for personal purposes because he rented the dwelling for less than fair rental value petitioner stated that he based the amount of rent on what ms corfman could pay rather than on the fair rental value rates for comparable properties in the lemoore california area in fact petitioner collected only dollar_figure in rent from to petitioner is deemed to have used the property as a personal_residence under sec_280a because we find that he used the property as a personal_residence he is not entitled to claimed deductions other than deductions that are allowable without regard to its connection to the taxpayer’s income producing activity ie interest and taxes sec_280a sec_164 sec_163 and a b failure to substantiate claimed deductions petitioner claimed tax deductions for dollar_figure dollar_figure and dollar_figure for the years at issue respectively in the notice_of_deficiency respondent allowed a deduction for dollar_figure of property_tax for each of the years at issue respondent also argues that the claimed deductions should be disallowed under sec_183 sec_280a was enacted to address congressional concern that the use of rental property by a taxpayer as a residence gave the taxpayer unwarranted opportunities to deduct personal expenses 77_tc_104 citing s rept no 94th cong 2d sess and h_r rept no 94th cong 1st sess aff’d 694_f2d_556 9th cir sec_280a was intended to provide ‘definitive rules to specify the extent to which personal_use of a home would result in the disallowance of certain deductions in excess of gross income’ from the property id because we determined that petitioner is not entitled to certain deductions under sec_280a we need not conduct a sec_183 analysis petitioner also claimed mortgage interest deductions of dollar_figure dollar_figure and dollar_figure for the years at issue respectively respondent allowed the interest deductions in full as itemized_deductions under schedule a accordingly the mortgage interest deductions are not at issue to be entitled to a deduction a taxpayer must meet applicable substantiation requirements whether generally imposed or imposed with respect to a specific item sec_6001 62_tc_834 a taxpayer is required to maintain records sufficient to substantiate deductions claimed on a federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs taxpayers who fail to substantiate any item may be denied the claimed deduction petitioner did not substantiate the property_tax deductions he claimed for the years at issue accordingly we deny petitioner’s interest deductions beyond what respondent has already allowed iii accuracy-related_penalty sec_6662 and b imposes a accuracy-related_penalty on any underpayment attributable to any substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 the commissioner bears the burden of production with respect to this penalty sec_7491 the accuracy-related_penalty is not imposed with respect to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the relevant facts and circumstances see sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant id further an honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 respondent’s notice_of_deficiency whose determinations we have sustained determined an underpayment of dollar_figure for the understatement of income_tax exceeds the greater of dollar_figure and of the total_tax required to be shown on petitioner’ sec_2010 return likewise respondent determined an underpayment of dollar_figure on petitioner’ sec_2011 return the understatement of income_tax exceeds the greater of dollar_figure and of the total_tax required to be shown on that return we find that petitioner’s understatements of income_tax for and are substantial and thus he is liable for sec_6662 and b accuracy-related_penalties petitioner has not provided any evidence that he acted with reasonable_cause and in good_faith for the years at issue at trial petitioner claimed to have relied upon the advice of a tax_return_preparer during the years at issue but he failed to provide the tax_return preparer’s name credentials contact information or any other information to show that he reasonably relied on the advice of a professional and is thus not liable for sec_6662 penalties the taxpayer must prove the adviser was a competent professional who had sufficient expertise to justify the reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner has failed to establish that any of the above requirements are satisfied accordingly we sustain respondent’s imposition of the accuracy-related_penalties for and we have considered all of the arguments advanced by petitioner and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to that reached herein to reflect the foregoing decision will be entered under rule
